          Case 2:18-cv-01279-JCM-NJK Document 36 Filed 04/30/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   CHRISTIE ATKINSON,
                                                           Case No.: 2:18-cv-01279-JCM-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 35]
14   OFFICER S. IZZO, et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion to extend the time to file the joint proposed
17 pretrial order. Docket No. 35. For good cause shown, the motion is GRANTED and that deadline
18 is extended to June 3, 2020.
19         IT IS SO ORDERED.
20         Dated: April 30, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
